DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of copending Application No. 16765915 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of copending Application No. 16829735 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16961583 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of copending Application No. 16809919 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of copending Application No. 16800311 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of copending Application No. 16296559 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of copending Application No. 16296378 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of copending Application No. 16260715 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending Application No. 16244633 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of copending Application No. 16146268 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending .  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 10847292. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is covered by the subject matter in the patent.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6-9 of copending Application No. 16800299 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 5, 6, and 12 of copending Application No. 16799902 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16665000 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending .  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of copending Application No. 16430585 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of copending Application No. 16413848 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of copending Application No. 15881227 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 15880859 (reference the subject matter sough is covered by the subject matter in the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10535455. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is covered by the subject matter in the patent.                          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2463397 (“Urata et al.”). 
With regards to Claims 1 and 2, Urata et al. teaches a soft magnetic alloy comprising a main component of (Fe(1-(α-β))X1αX2β)(1-(a+b+c+d+e+f+g))MaBbPcSidCeSfTig, in which X1 is one or more of Co and Ni, X2 is one or more of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements, M is one or more of Nb, Hf, Zr, Ta, Mo, W, and V.  Urata et al. teaches the concentration ranges of its elements overlapping with Applicant’s ranges of 0.020≤a≤0.14, 0.020<b≤0.20, 0.040<c≤ 0.15, 0≤d≤0.060, 0.0005≤e≤0.0050, 0≤f≤0.010, 0≤g≤0.0010, α≥0, β≥0, 0≤α+β≤0.50, and at least one or more of f and g are larger than zero.  Urata et al. further teaches its soft magnetic alloy has a nanohetero structure where initial fine crystals exist in an 
     
	With regards to Claims 3 and 4, Urata et al. teaches the initial fine crystals have an average grain size of 5 nm [0077]. 

With regards to Claims 5 and 6, Urata et al. teaches a soft magnetic alloy comprising a main component of (Fe(1-(α-β))X1αX2β)(1-(a+b+c+d+e+f+g))MaBbPcSidCeSfTig, in which X1 is one or more of Co and Ni, X2 is one or more of Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O, and rare earth elements, M is one or more of Nb, Hf, Zr, Ta, Mo, W, and V.  Urata et al. teaches the concentration ranges of its elements overlapping with Applicant’s ranges of 0.020≤a≤0.14, 0.020<b≤0.20, 0.040<c≤ 0.15, 0≤d≤0.060, 0.0005≤e≤0.0050, 0≤f≤0.010, 0≤g≤0.0010, α≥0, β≥0.50, 0≤α+β≤0.50, and at least one or more of f and g are larger than zero.  Urata et al. further teaches its soft magnetic alloy has a structure of Fe based nanocrystallines (Title, Abstract, Tables 1-5, [0019]-[0022], [0042], and [0077]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.         

With regards to Claims 7 and 8, Urata et al. teaches the Fe based nanocrystallines have an average grain size of 25 nm or less [0077]. 



With regards to Claims 10-14, Urata et al. discloses α=β=0, which meets the limitation recited in the instant claims (Tables 1-5). 

With regards to Claims 15 and 16, Urata et al. teaches the soft magnetic alloy can be in a ribbon or powder shape [0035].  

	With regards to Claims 17-20, Urata et al. teaches a magnetic device comprising the soft magnetic alloy [0001].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785